Per Curiam.

In Cincinnati Bar Assn. v. Spitz (1991), 62 Ohio St.3d 178, 179, 580 N.E.2d 1071, 1072, we disciplined respondent for lying to his clients about filing a suit on their behalf and preparing a “sham” brief to convince them of his continued efforts in the case. He then told his clients that the judge “had thrown their case out,” rendering further action futile. For these deceitful actions,- we suspended respondent from the practice of law for six months.
Respondent did not learn from his previous suspension. When confronted with an investigation for his improper conduct in this case, respondent responded with lies and another sham document. We must reply with a more serious penalty *119than in respondent’s previous case. Accordingly, we adopt the findings, conclusions, and recommendation of the board. We hereby indefinitely suspend respondent from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.